Citation Nr: 0918539	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, to include on a secondary basis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2009, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R.§ 20.700(e) 
(2008).  A transcript of the hearing is associated with the 
claims file.  After the hearing, the Veteran submitted 
additional evidence in support of his appeal, along with a 
waiver of his right to have the evidence initially considered 
by the RO.


REMAND

In a statement from the Veteran's representative, the Veteran 
alleges that his mental symptoms have accelerated with the 
onset of the diagnosis of his service-connected diabetes 
mellitus type II.  Also, the Veteran believes his diabetes-
related peripheral neuropathy of the lower and upper 
extremities, which are also service-connected, have 
contributed to the his mental health issues due to their 
impact on his activities of daily living.  

The Board observes that there is some support for this 
contention, as reports from Reading Hospital and Medical 
Center indicate that he has been diagnosed with and treated 
for depression and other mental health issues, and that the 
Veteran was having difficulties coping with the diabetes 
diagnosis and other health issues.  A September 2004 report 
indicates that the Veteran found his diabetes diagnosis 
"difficult to accept."  During a VA examination in 
September 2006 pertaining to his peripheral neuropathies, the 
Veteran admitted that he is not able to do his daily 
activities due to his medical condition.

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A.      § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005); See also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  In light of the Veteran's post-
service medical records supporting a diagnosis of depression, 
and the fact that the Veteran has not been afforded a VA 
examination to discuss all possible bases of service 
connection, to include on a secondary basis, the Board 
believes that a VA examination with medical opinion should be 
obtained. 

With respect to the Veteran's claim for entitlement to a 
TDIU, the Board finds that this issue is inextricably 
intertwined with the claim for service connection for 
depression.  Accordingly, the Board will defer its decision 
on the TDIU claim.

During his Board hearing, the Veteran indicated that he 
believes his is unemployable due to his depression, diabetes, 
and diabetic peripheral neuropathies.  The record reveals 
that the Veteran was most recently afforded a VA examination 
of his service-connected disabilities in September 2006.  
Although the examiner provided information concerning the 
functional impairment resulting from the Veteran's service-
connected peripheral neuropathy disabilities, he failed to 
provide an opinion concerning whether they are sufficient by 
themselves to render the Veteran unemployable.  In fact, none 
of the medical evidence adequately addresses this question.  
Therefore, the Board has determined that the Veteran should 
be afforded another VA examination with respect to his 
service-connected diabetes and peripheral neuropathy of the 
lower and upper extremities.

Finally, the Board notes that after the case was forwarded to 
the Board, the Veteran submitted a claim for service 
connection for posttraumatic stress disorder due to a 
personal assault in service.  This matter has not been 
addressed by the RO.  It should be developed and decided by 
the originating agency before the Board decides the Veteran's 
claim for a TDIU.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
all indicated development in response to 
the Veteran's claim for service 
connection for PTSD.  It should then 
adjudicate the claim and inform the 
Veteran of his appellate rights with 
respect to the decision.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
post-service treatment or evaluation of 
the Veteran's depression, diabetes type 
II, and diabetic neuropathy of the left 
and right lower and upper extremities. 

3.  Then, the RO or AMC should arrange 
for the Veteran to be examined by a 
psychiatrist or a psychologist to 
determine the nature, extent and etiology 
of any currently present depressive 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner. 

Based on the review of the claims file 
and evaluation of the Veteran, the 
examiner should provide an opinion with 
respect to any currently present 
depressive disorder as to whether there 
is a 50 percent or better probability 
that the disorder originated during 
service or is otherwise etiologically 
related to service.  The examiner should 
also provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's depressive 
disorder was chronically worsened by 
service-connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's depressive disorder on his 
ability to work, to include whether it 
renders him unemployable.  The rationale 
for each opinion expressed must also be 
provided.

4.  The Veteran also should be afforded a 
VA examination to determine the extent of 
impairment from the his service-connected 
diabetes type II, and diabetic peripheral 
neuropathy of the upper and lower 
extremities.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected disabilities 
on his ability to work, to include 
whether they are sufficient by themselves 
to render the Veteran unable to obtain or 
maintain substantially gainful 
employment.  

The rationale for all opinions expressed 
should also be provided

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for a depressive 
disorder and for a TDIU.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




